



EXHIBIT (10-3)


The Procter & Gamble Executive Group Life Insurance Policy









--------------------------------------------------------------------------------






1997 Policy


MEMORANDUM OF UNDERSTANDING
This memorandum dated as of December 30, 1997, reflects the understanding and
agreement between The Procter & Gamble Company as policyholder
(“Policyholder/P&G”) of a Flexible Premium Group Variable Life Insurance Policy
(the “Policy”) and Metropolitan Life Insurance Company (“Carrier/Metropolitan”).


Policyholder and Carrier understand and agree that the following is in no way
inconsistent with the Policy:


Qualification of the Policy as Life Insurance (IRC Sections 7702 and 101)


Assuming insurable interest by the Policyholder, Carrier will administer the
Policy to qualify as a life insurance contract under Section 7702 of the
Internal Revenue Code (the “IRC”), to have a bona fide element of risk, and to
provide death benefits under the Policy that will be excludible from taxable
income to the extent provided under IRC section 101(a). On or before the date of
this memorandum, Carrier has provided an opinion from outside counsel addressed
to Policyholder that the Policy complies with the requirements of section 7702.


Qualification of the Policy as a Variable Contract


Subject to the conditions stated below, Carrier will administer the Policy to
(a) be a “variable contract” within the meaning of Section 817(d) of the
Internal Revenue Code and (b) be based on one or more segregated asset accounts,
the assets of which are owned by Carrier and are adequately diversified, as
required by Internal Revenue Code Section 817(h).


Policyholder may determine the percentage of premium payments and/or policy cash
value that is allocated to a specific separate account and will have the right
to reallocate amounts among the separate accounts as provided in the Policy. The
Policyholder shall not have the right to manage the assets of the separate
accounts or to direct the purchase or sale of specific investment assets and
will not communicate directly or in any manner with respect to these separate
accounts with any of the managers or sub investment managers of the separate
accounts.


Metropolitan will be the investment manager for any Separate Accounts under this
Policy. Separate Accounts may have sub-investment managers chosen by
Metropolitan.


The Policy will state that the assets held in each Separate Account will be
maintained solely for the liabilities of the participants in that Separate
Account. The Carrier will make provision that the income, gains and losses of
each Separate Account shall be credited to or charged against that Separate
Account's assets and none of the assets held in a Separate Account will be
charged as chargeable with liabilities arising out of any other business of the
Carrier or used for purposes unrelated to the terms and provisions of that
Separate Account. On or before the date of this memorandum, Carrier has provided
a letter from its counsel addressed to Policyholder on these issues.


Underwriting
Based on the census in the November 11, 1998 illustrations, current participants
who are domestic actives and retirees will be covered under Carrier's Guaranteed
Issue program for the plan benefit and cost recovery amounts in effect on the
date the Policy is issued.


Future new participants will be subject to the following “Active at Work”
criteria:


not been absent from work due to illness or medical treatment for a period of
more than 5 consecutive days in the last 3 months; and


are actively at work, full time performing all duties of regular occupation, at
customary place of employment.


The guaranteed issue limit upon entry into the plan by new participants will be
$2 million. Based on the current plan design, death benefits under the Policy
may be increased without additional underwriting:


by reason of promotional increases verified by P&G, and


by up to 15% per year (with any unused portion of such increment rolling forward
for five years on a cumulative basis) to reflect compensation (salary and bonus)
increases,





--------------------------------------------------------------------------------





subject to a lifetime guaranteed issue limit of $5,000,000 per life, which limit
will be reviewed at least every five years and (absent retention, reinsurance or
adverse selection constraints) adjusted to accommodate anticipated plan benefit
and cost recovery amounts. Amounts in excess of the guaranteed issue limits
will, at Carrier's request, be subject to underwriting.


Carrier will not deny claims by reason of the suicide exclusion provision of the
Policy. Carrier acknowledges, accepts and agrees to be bound by consents to
insurance, beneficiary designations and assignments in effect under P&G's
executive life insurance program.


Cost of Term Insurance Charges


The Cost of Term Insurance charges (“COI”) for the current active population and
new entrants (meeting the “active at work” requirements) will be based on 90% of
Carrier's current Corporate Universal Life Guaranteed Issue, Sex Distinct,
Unismoker rates. The current retirees will have rates equal to 120% of Carrier's
Corporate Universal Life Guaranteed Issue, Sex Distinct, Unismoker rates.


P & G will have COI rates equal to the foregoing unless Carrier's Corporate
Universal Life Guaranteed Issue, Sex Distinct, Unismoker rates are increased to
the maximum rates of 1980 CSO table (Table A for males and Table G for females).
Only at that time will the rates under this Policy for actives and new entrants
be increased to up to 100% of Corporate Universal Life Guaranteed Issue, Sex
Distinct, Unismoker rates, with a corresponding change in the COI for current
retirees. Any future changes in COI rates will be determined based on changes in
Corporate Universal Life Guaranteed Issue Rates. Metropolitan shall inform the
Policyholder in writing at least 60 days in advance of any changes in such
rates.


The Guaranteed Issue, Sex Distinct COI rates are the rates that Metropolitan
charges in Individual Executive Pooled Policies which are selected by the
Guaranteed Issue Underwriting procedure and are filed with the state Insurance
Departments. The Corporate Universal Life Product is one of those policies
included in this pool. Any changes in these rates are required to be filed with
the state Insurance Departments and must be justifiable in terms of experience
of the Guaranteed Issue mortality pool. Therefore, the insured employees of this
Policy join the mortality pool which is the aggregate of all insured executives
who are selected by the Guaranteed Issue Underwriting procedure. The future
determination of the COI of this pool is by the mortality experience of the pool
in total and is not by the mortality experience of each case or a subgroup of
insured lives of the pool. Any changes in these rates must apply to all policies
which are charged the Guaranteed Issue COI rates, including the Policy.


Upon reasonable notice from Policyholder, Metropolitan will develop COI charges,
retention and retrospective deductions based on the demographics of insured
lives in the plan at that time.


The guaranteed maximum COI will never exceed those based on the 1980 CSO Table
(Table A for males and Table G for females).


Enhanced Policy Administration


At Policyholder's request, Carrier will provide enhanced administrative services
with respect to the Policy. Such services will include:


A.    Program Analysis


1. Prepare feasibility studies and recommendations of various funding level
alternatives.


2. Provide financial analysis of the program.


B.    Program Establishment


1. Provide specimen documents to and reviewing specimen documents with
Policyholder's legal counsel and auditors.


2. Prepare financial projections and, where applicable, proxy statement text
with respect to the program.


3. Coordinate and establish program implementation and administration, and set
up records and other systems for the program.


4. Process section 1035 exchange.


C.    Program Documentation. Provide program documentation, including:





--------------------------------------------------------------------------------







1. Program explanation (including original assumptions).


2. Insurance schedule.


3. Funding assumptions and corporate composite projections.


4. Participant census.


5. Individual participant information.


6. Definition of Payment procedures.


a. Premiums


b. Death benefits


c. Withdrawals/surrenders


d. Loans


D.    Program Servicing


1. Provide periodic reports on program and policy financial status.


2. Provide information for possible program modifications.


3. Provide ongoing program coordination.


4. Compile updated program data with assistance from Policyholder.


a. New participants


b. Terminations


c. Retirees


d. Deaths


5. Determine current and ongoing funding requirements.


6. Assist with enrollment of new participants.


7. Prepare detailed annual reviews of program experience to include:


a. Corporate composite projections


b. Program participant census including insurance amount


8. Compile composite billing for program.


9. Timely provide assistance to accountants and auditors for reporting program
transactions on financial statements and or tax return and other reports or
analyses as reasonably required from time to time by Policyholder.


10. Advise the Policyholder of transactions necessary or desirable to meet
program goals and commitments.


11. Execute quarterly social security sweeps.


12. Annually determine and provide to Policyholder the amount of imputed taxable
income for each participant.





--------------------------------------------------------------------------------





13. Conduct annual performance review.


E.    Performance Criteria


Carrier's enhanced policy administration will be subject to performance criteria
mutually agreed by Carrier and Policyholder from time to time.


F.    Termination of Enhanced Policy Administration


Policyholder may terminate Carrier's enhanced policy administration at any time
on written notice.


Policy Expenses


Front End Load Charges


1.    State Premium Tax - state premium tax will be handled as a pass-through.
Taxes will be assessed based upon the Insureds' state of residence as of the
date of issue of the Policy.


2.    Policy DAC Tax -1.20%


3.    Other Charge - if enhanced policy administration is in effect, a one time
set-up charge of $100,000 in the aggregate for all Policies in the program, in
the first policy year.


Mortality and Expense (M&E) Charge


The M&E risk charge is assessed against the average monthly value of the total
policy cash value in all separate accounts and is deducted monthly. The
following M&E risk charge is based upon a 4-tier sliding scale and applies for
any period when enhanced policy administration is in effect:
 
First $50 million
0.250
%
 
Next $200 million
0.150
%
 
Next $250 million
0.125
%
 
Over $500 million
0.100
%



Under the foregoing schedule, Carrier will not take into consideration the
combined assets in both policies (VEBA Plan and the Split Dollar Plan) for
purposes of calculating the monthly M&E expenses for this Policy. Carrier would,
however, take the assets under this Policy into consideration when determining
the M&E under the VEBA policy.


For any period when enhanced policy administration is not in effect, the M&E
risk charge is as follows:


 
First $250 million
1.750
%
 
Next $500 million
0.150
%
 
Next $250 million
0.125
%
 
Over $1000 million
0.100
%



Under this schedule, Carrier will take into consideration the combined assets on
both policies (VEBA Plan and the Split Dollar Plan) in calculating the monthly
M&E risk charge for both policies.


Investment Management Fees


Investment management fees for each separate account are assessed against the
average monthly value of the policy cash value in a separate account. In
calculating the monthly fee per separate account Carrier will take into
consideration the combined assets in both policies (VEBA Plan and the Split
Dollar Plan) which are invested in the same separate account(s). The investment
management fees for the current commingled separate accounts can be found in the
Offering Memorandum.







--------------------------------------------------------------------------------





Custody and Securities Accounting/Valuation


There are no separate charges for these functions for the commingled separate
accounts. However, there are pass through charges for these functions for single
customer accounts.


Policy Administration Charge


Currently, and as illustrated, the Policy Administration Charge is a per insured
life charge of $5.00 per month in all policy years. The current charge may be
reduced by the Carrier from time to time, and reductions in the Carrier's costs
incurred to service the Policy will be commensurately reflected in the current
charge. The guaranteed maximum monthly charge for administration is $5.00 per
insured.


Changes in Pricing for Other Than the Cost of Insurance Charges


Carrier will not change the charges or fees related to factors under its
control. Changes based on external factors may be reflected in the Policy.


For purposes of this paragraph, Carrier's profit goals and the contribution of
Specialized Benefit Resources organization to overhead are not external factors.
The external factors that may be reflected include (i) Federal and State
legislation and state insurance statutory and regulatory changes, and (ii) after
the first three policy years, increase in investment management, custody and
securities accounting/valuation charges pertaining to P&G single-customer
accounts by the providers of these services.


Any increase in price due to external factors will be documented and the price
increase, if appropriate, will be only to recover the increased cost of the
Carrier. With respect to any increase in charges pursuant to this section, P&G
may audit the relevant records of Metropolitan pursuant to an appropriate
nondisclosure document.


Governing Law


The validity, construction, interpretation, and effect of this memorandum of
understanding and the Policy shall be governed by the laws of the state of Ohio,
without regard to Ohio's choice of law rules.


Changes to this Memorandum


Except with respect to changes mandated by state and federal law and as
otherwise specifically provided in this Memorandum or the Policy, this
Memorandum may be changed only by mutual agreement among the affected parties.
 
Notices


Unless and until the parties give written notice otherwise, whenever this
Memorandum provides for notices or consents in writing to be given by one of the
parties hereto to the other, such notices or consent will be given when
addressed and delivered to the following or their successors:


(1)
The Procter & Gamble Company
 
(2)
Metropolitan Life Insurance Co.
 
Global Pensions
 
 
Specialized Benefit Resources
 
Two Procter & Gamble Plaza
 
 
485B Route One South, Suite 420
 
Cincinnati, Ohio 45202-3315
 
 
Iselin, New Jersey 08830
 
Attn: [name]
 
 
Attn:[name]








--------------------------------------------------------------------------------





All such notices or consents must be sent by U.S. Certified Mail, Return Receipt
Requested.


Agreed:


THE PROCTER & GAMBLE COMPANY
 
METROPOLITAN LIFE INSURANCE COMPANY
 
 
 
 
 
By:
 /s/ C. S. Clark
 
By:
 /s/ John J. Ryan
 
 
 
 
 
 
Group Manager Global Pensions
 
 
Vice President
 
(Title)
 
 
(Title)
 
 
 
 
 
 
C.S. Clark
 
 
John J. Ryan
 
(Print or Type Name)
 
 
(Print of Type Name)
 
 
 
 
 
 
Dec. 30, 1997
 
 
Dec. 30, 1997
 
(Date)
 
 
(Date)



AMENDMENT TO MEMORANDUM OF UNDERSTANDING


Any references to the Cost of Tenn Insurance charges in the Memorandum of
Understanding dated December 30, 1997 should be amended to read Carrier's
current Corporate Universal Life Guaranteed Issue, Unisex, Unismoke rates.


Agreed:


THE PROCTER & GAMBLE COMPANY        METROPOLITAN LIFE INSURANCE COMPANY


March 30, 1998







--------------------------------------------------------------------------------





AMENDMENT TO MEMORANDUM OF UNDERSTANDING


The following amends the Memorandum of Understanding between The Procter &
Gamble Company as policyholder (“Policyholder”) and Metropolitan Life Insurance
Company (“Carrier”) dated December 30, 1997, as amended March 30, 1998.


All defined terms in this Amendment have the same meaning as in the Memorandum
of Understanding.


Underwriting - this section is removed in its entirety from the Memorandum of
Understanding and is substituted as follows:


New Participants
New participants eligible for insurance on or after January 1, 2009 (“New
Participants”) will be covered under Group Policy 191526-G (the “New Policy”).
New Participants will be subject to the following “Active at Work” criteria:


•
not been absent from work due to illness or medical treatment for a period of
more than 5 consecutive days in the last 3 months; and

•
are actively at work, full time performing all duties of regular occupation, at
customary place of employment.



The guaranteed issue limit upon entry into the plan by New Participants will be
$2 million of Specified Face Amount.


Increases in Specified Face Amounts
Based upon current plan design and consistent with our underwriting criteria
since 2002, the Specified Face Amounts may be increased without additional
underwriting:


•
For Active Employees, by up to 25% per year (any unused portion will not be
cumulative) to reflect compensation increases, promotional increases and
corporate cost recovery amounts.

•
For Retired Employees, by up to 25% per year (any unused portion will not be
cumulative) to reflect corporate cost recovery amounts.

•
For Active and Retired Employees whose compensation is not denominated in U.S.
dollar, the Specified Face Amounts may be adjusted to reflect the foreign
exchange rate of their home currency.



Increases in Specified Face Amount issued on a Guaranteed Issue basis will be
allowed up to maximum total coverage of $5,000,000. For Active Employees, these
Guaranteed Issue increases will be applicable so long as the insured meets the
“Active at Work” criteria described under New Participants and is still eligible
for the plan and the plan is still in effect. For Retired Employees, these
Guaranteed Issue increases will be applicable if the insured is still eligible
for the plan and the plan is still in effect. For the Retired Employees, these
Guaranteed Issue increases are not subject to the “Active at Work” criteria
described under New Participants.


Annual increases in excess of 25% will require documentation explaining the
reason for the increase, in a letter endorsed by a representative of the company
who has been designated by a Procter & Gamble Company Officer as an authorized
signor for such purposes, for review and consideration by MetLife's underwriters
and may require supporting evidence of insurability. These types of increases
are subject to the Carrier's current underwriting requirements. In no instance
may the total coverage in force exceed $5,000,000.


Carrier will not deny claims by reason of suicide exclusion provision of the
Policy. Carrier acknowledges, accepts and agrees to be bound by consents to
insurance, beneficiary designations and assignments in effect under
Policyholders executive life insurance program.


2. Cost of Term Insurance
The Cost of Term Insurance charges (“COI”) for all participants under the New
Policy (meeting the “Active at Work” requirements) will be based on 100% of
Carrier's current Corporate Universal Life Guaranteed Issue, Unisex, Unismoke
rates. The guaranteed maximum COI under the New Policy will never exceed those
based on the



--------------------------------------------------------------------------------



2001 CSO (60) Composite U ALB Table.




THE PROCTER & GAMBLE COMPANY        METROPOLITAN LIFE INSURANCE COMPANY







--------------------------------------------------------------------------------





2009 Policy


Policyholder: The Procter & Gamble Company
Group Policy No: 191526-G
Date of Issue: January 30, 2009


In consideration of the application of the Policyholder and the payment of
contributions as provided herein,


Metlife
Metropolitan Life Insurance Company
New York, New York 10166
(Herein called MetLife)


certifies that the benefits as described herein are provided under and subject
to the terms and provisions of this Policy. The Schedule of Exhibits sets forth
each Exhibit, which is to be attached to and made a part of this Policy.


 /s/ Gwenn L. Carr
 
 /s/ Robert Henrikson
 
 Vice-President and Secretary
 
 President and Chief Executive Officer
 



Flexible Premium Group Variable Life Insurance Policy
NON-DIVIDEND PAYING
THE BENEFITS IN THIS POLICY ARE ON A VARIABLE BASIS.
THE AMOUNT OR DURATION OF THE DEATH BENEFIT MAY BE FIXED OR VARIABLE UNDER
SPECIFIED CONDITIONS.


CASH VALUES MAY INCREASE OR DECREASE IN ACCORDANCE WITH THE EXPERIENCE OF THE
SEPARATE ACCOUNTS.


THE DEATH BENEFIT APPLICABLE TO EACH EMPLOYEE COVERED HEREIN MAY BE DETERMINED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12 OF THIS POLICY.


Section 1. DEFINITIONS
Section 2. ELIGIBILITY AND EFFECTIVE DATES OF INSURANCE
A. ELIGIBILITY FOR INSURANCE
B. EFFECTIVE DATES OF INSURANCE
Section 3. PLAN DEDUCTIONS
Section 4. INVESTMENT MANAGEMENT FEES
Section 5. MORTALITY AND EXPENSE RISK CHARGE
Section 6. COST OF TERM INSURANCE
Section 7. RETROSPECTIVE DEDUCTIONS
Section 8. CONTRIBUTION PAYMENTS
Section 9. FAILURE OF THE POLICYHOLDER TO MAKE CONTRIBUTION PAYMENTS
Section 10. FIXED ACCOUNT
A. VALUE
B. INTEREST RATE
Section 11. SEPARATE ACCOUNTS
A. DESCRIPTION
B. VALUE
Section 12. RIGHT TO CHANGE ALLOCATION
Section 13. DEATH BENEFIT
A. DESCRIPTION
B. MINIMUM DEATH BENEFIT
Section 14. PAYMENTS DURING AN EMPLOYEE'S LIFETIME
A. MATURITY DATE
B. PARTIAL CASH WITHDRAWAL





--------------------------------------------------------------------------------





C. LOAN
D. LOAN REPAYMENT
E. EFFECT OF A LOAN ON THE CASH SURRENDER VALUE
F. DEFERMENT
G. RESTRICTIONS ON ACCOUNT REDUCTIONS
Section 15. POLICYHOLDER'S GENERAL RIGHTS
Section 16. RECORDS TO BE MAINTAINED
Section 17. INFORMATION TO BE FURNISHED
Section 18. ENTIRE CONTRACT
Section 19. INCONTESTABILITY; STATEMENTS
Section 20. MISSTATEMENT OF AGE
Section 21. CHANGES IN THE POLICY
Section 22. CHANGES IN POLICY COST FACTORS
Section 23. REPORTS
Section 24. RIGHT TO CHANGE THIS POLICY
Section 25. TERMINATION OF AN EMPLOYEE'S COVERAGE
Section 26. DISCONTINUANCE OF THE POLICY
Section 27. ADDITIONAL PROVISIONS
SCHEDULE OF EXHIBITS







--------------------------------------------------------------------------------





Section 1. DEFINITIONS


1. "Policyholder" is as shown on the first page of this Group Policy.


2. "Employer" is as shown in the Policy Rider attached.


3. "This Plan" means the group insurance plan for insured Employees of the
Employer under this Group Policy.


4. "Employee" means a person who is in a class designated as eligible for
insurance as described in the Policy Rider attached to this Group Policy as a
part hereof.


5. "Specified Face Amount of Insurance" for each Employee is the amount of
insurance as filed with the records for the insurance provided under this Group
Policy.


6. "Anniversary Date" is the date indicated in the Policy Rider attached.


7. "Monthly Date" means a monthly anniversary date of the Anniversary Date.


8. "Net Contribution" means the contribution received by MetLife on behalf of
Employees who are covered under This Plan minus any Front End Load Charge
indicated in the Policy Rider attached. The Net Contribution is allocated by the
Policyholder to either the Fixed Account, the Separate Account(s), or a
combination thereof.


9. "Fixed Account" is the account under this Group Policy to which MetLife will
add the payments that the Policyholder allocates thereto. The Fixed Account is
part of MetLife's general account.


10. "Separate Account(s)" as described in the Exhibits attached are the
investment account(s) under this Group Policy to which MetLife will add the
payments that the Policyholder allocates thereto.


11. "Variable Account" is the account under this Group Policy that consists of
the Separate Account(s) that are described in the Exhibits attached.


12. "Policy Loan Account" is the account to which MetLife will transfer the
amount of any policy loan from the Fixed Account and any Separate Account(s).


13. "Business Day" means a day on which both the New York Stock Exchange and
MetLife's Home Office are open for business.


14. "Plan Year" means a period from one Anniversary Date to the following
Anniversary Date.


15. "Policy Cash Value" is the sum of: (a) the total cash value in the Fixed
Account; (b) the total cash value in the Variable Account; and the total cash
value in the Policy Loan Account.


16. "Cash Surrender Value" is the Policy Cash Value, less any Loan and Loan
Interest.


17. "Loan and Loan Interest" means the total amount of money borrowed by the
Policyholder and the interest due on that borrowed amount.


18. "Account Value" means the part of the Policy Cash Value applicable to an
Employee.


19. "Loan Amount" means the part of the Loan and Loan Interest applicable to an
Employee.


20. "Cash Amount" means the part of a Cash Withdrawal applicable to an Employee.


21. "Cash Withdrawal" means a full or partial withdrawal of the Cash Surrender
Value by the Policyholder.







--------------------------------------------------------------------------------





Section 2. ELIGIBILITY AND EFFECTIVE DATES OF INSURANCE


A. ELIGIBILITY FOR INSURANCE


Each Employee will be eligible for insurance in accordance with the requirements
of the Employer. In no event will any Employee become eligible for insurance
prior to the Date of Issue.


B. EFFECTIVE DATES OF INSURANCE


Active Work Requirement


The Employee must be Actively at Work in the employ of the Employer in order for
the insurance to be effective.


"Actively at Work" means that the Employee is actively at work and physically
able to perform all the duties of his occupation.


MetLife reserves the right to change this provision by giving written notice of
such change to the Policyholder at least 31 days prior to the date such change
is to become effective.


If retirees of an Employer are insured under this Group Policy, the above active
work requirement will not apply to such retirees.


Once a year on the Anniversary Date, the Policyholder may add additional
Employees to This Plan. These employees must be Actively at Work on such
Anniversary Date.


Section 3. PLAN DEDUCTIONS


Plan Deductions are made from each Employee's Account Value for:


the Investment Management Fees, if applicable (see Investment Management Fees
below);


the Mortality and Expense Risk Charge, if applicable (see Mortality and Expense
Risk Charge below);


the Administration Charge indicated in the Policy Rider attached;


the Cost of Term Insurance for each Employee (See Cost of Term Insurance below);
and


the Retrospective Deduction (See Retrospective Deductions below); for the
insurance applicable to each of the Employees insured under This Plan.


The Plan Deductions stated above will be charged proportionately to the Fixed
Account and/or the Separate Account(s) in which the Policyholder participates.
Plan Deductions are made periodically. The Mode of Plan Deduction indicated in
the Policy Rider attached will be used.


Section 4. INVESTMENT MANAGEMENT FEES


If the Policyholder participates in one or more Separate Accounts an Investment
Management Fee will be charged based upon the Policyholder's participation in
the particular Separate Account(s).
The Investment Management Fees are indicated in the Policy Rider attached.


This fee will be deducted periodically by canceling investment units from the
Separate Account(s) in which the Policyholder participates. The Mode of Plan
Deduction indicated in the Policy Rider attached will be used.


Section 5. MORTALITY AND EXPENSE RISK CHARGE


If the Policyholder participates in one or more Separate Accounts the Mortality
and Expense Risk Charge will be charged based upon the gross asset value of the
Separate Account(s) in which the Policyholder participates. The Mortality and
Expense Risk Charge are indicated in the Policy Rider attached.







--------------------------------------------------------------------------------





This charge will be deducted periodically by canceling investment units from the
Separate Account(s) in which the Policyholder participates. The Mode of Plan
Deduction indicated in the Policy Rider attached will be used.


Section 6. COST OF TERM INSURANCE


The Cost of Term Insurance on the life of an Employee is equal to the term
insurance rate multiplied by each $1,000 of the amount of term insurance for
which the Employee is insured. Term insurance rates will be set by MetLife from
time to time based on the Employee's age. The Table of Guaranteed Maximum Rates
are shown below. The rates charged will never be more than the maximum rates
listed in such Table.


Section 7. RETROSPECTIVE DEDUCTIONS


If the Plan Deductions for the Cost of Term Insurance for each Employee during a
Plan Year, are less than the Charges applicable for that time period, a
Retrospective Deduction will be made. The Retrospective Deduction will not be
more than the Retrospective Deduction Percentage indicated in the Policy Rider
attached multiplied by the Cost of Term Insurance. Charges will be determined by
Metropolitan and will include items such as claims paid from Metropolitan's
funds (including interest thereon), open and unreported claim reserves, approved
claim reserves, taxes, pooling, expenses, cash flow and risk charges.


Section 8. CONTRIBUTION PAYMENTS


Planned Contributions as shown in the Policy Rider attached will be payable to
MetLife, according to a mode of contribution payments that has been selected by
the Policyholder.


The amount of the Planned Contributions may be changed by the Policyholder from
time to time.


The Policyholder may skip Planned Contribution payments or change their
frequency and amount if the Cash Surrender Value is large enough to pay the next
Plan Deduction due.


LIMITS
The Policyholder's first contribution may not be less than the Planned
Contribution.


Any contribution that is not a Planned Contribution is an Unplanned
Contribution. Unplanned Contributions by the Policyholder cannot be less than
the Minimum Unplanned Contribution indicated in the Policy Rider attached.


MetLife reserves the right not to accept an Unplanned Contribution to the Fixed
Account for up to 6 months from the date a partial Cash Withdrawal is paid from
the Fixed Account to the Policyholder; however MetLife will accept an Unplanned
Contribution if such Contribution is needed to keep the insurance coverage in
force. See the Partial Cash Withdrawal provision.


Section 9. FAILURE OF THE POLICYHOLDER TO MAKE CONTRIBUTION PAYMENTS


If an Employee's Account Value reduced by any Loan Amount is less than the Plan
Deduction due for that Employee, there will be a grace period of 60 days after
such date to pay an amount that will cover the Plan Deduction due for that
Employee. MetLife will send the Policyholder a notice at the start of the grace
period.


If MetLife does not receive a sufficient amount by the end of the grace period,
the insurance applicable to such Employee will terminate. If such Employee dies
during the grace period, MetLife will pay the Death Benefit applicable to such
Employee minus (i) the Loan Amount for such Employee and (ii) the due and unpaid
Plan Deduction applicable to such Employee.


If the Cash Surrender Value is less than the Plan Deduction due, there will be a
grace period of 60 days after such date to pay an amount that will cover the
Plan Deduction due. MetLife will send the Policyholder a notice at the start of
the grace period.


If MetLife does not receive a sufficient amount by the end of the grace period,
MetLife may discontinue this Group Policy on or after the last day of the grace
period. (See the Discontinuance of the Policy provision.) If an insured Employee
dies during the grace period, MetLife will pay the Death Benefit minus (i) the
Loan Amount for such Employee and (ii) the due and unpaid Plan Deduction
applicable to all Employees.







--------------------------------------------------------------------------------





Section 10. FIXED ACCOUNT
A. VALUE


On the Date of Issue the cash value in the Fixed Account applicable to an
Employee covered under This Plan is equal to:


1. The portion of the Net Contributions applicable to such Employee which have
been paid by the Policyholder and allocated to the Fixed Account;
MINUS


2. The portion of the Plan Deduction applicable to such Employee charged to the
Fixed Account on the Date of Issue.


The cash value in the Fixed Account applicable to an Employee covered under This
Plan on any day after the Date of Issue is equal to:


1. The portion of the cash value in the Fixed Account applicable to such
Employee on the preceding day, with interest on such


PLUS


2. Any portion of the Net Contributions applicable to such Employee paid and
allocated to the Fixed Account on that day;


PLUS


3. Any amounts applicable to such Employee transferred by the Policyholder from
the Variable Account to the Fixed Account on that day;


PLUS


4. Any loan repayments applicable to such Employee allocated by the Policyholder
to the Fixed Account on that day;


PLUS


5. That portion of any interest credited on outstanding loans taken by the
Policyholder applicable to such Employee which is allocated to the Fixed Account
on that day;


MINUS


6. Any amounts applicable to such Employee transferred by the Policyholder from
the Fixed Account to the Variable Account on that day;


MINUS


7. Any Cash Withdrawals applicable to such Employee made by the Policyholder
from the Fixed Account on that day;


MINUS


8. Any amounts applicable to such Employee transferred from the Fixed Account to
the Policy Loan Account on that day;


MINUS


9. Any Plan Deductions applicable to such Employee which are charged to the
Fixed Account on that day.


The cash value in the Fixed Account is equal to the sum of the cash values in
the Fixed Account applicable to each Employee covered under This Plan Minus any
Death Benefits paid to the Policyholder (see the Death Benefit provision).







--------------------------------------------------------------------------------





B. INTEREST RATE


The Guaranteed Interest Rate for the Fixed Account is at the effective rate of
3% a year. Interest will be credited to the Fixed Account in the manner and at
the rates MetLife sets from time to time. Any rates MetLife sets will never be
less than the Guaranteed Interest Rate.


Section 11. SEPARATE ACCOUNTS


A. DESCRIPTION


Separate Accounts are investment accounts established and maintained by MetLife,
separate from MetLife's general account and other separate investment accounts.


MetLife owns the assets in the Separate Accounts. Assets equal to the reserves
and other liabilities of the Separate Accounts will not be charged with
liabilities that arise from any other business MetLife conducts. MetLife may
from time to time transfer to its general account cash in excess of such
reserves and liabilities.


Income and realized and unrealized gains and losses from assets in the Separate
Accounts are credited to or charged against the Separate Accounts without regard
to MetLife's other income, gains or losses.


The Separate Accounts may be valued at the end of each Business Day or less
frequently. In any event, a valuation will be determined as described in the
Exhibits attached to this Group Policy.


The Separate Accounts available on the Date of Issue are described in the
Exhibits attached as of such date. The initial Separate Account(s) selected by
the Policyholder are shown in the Policy Rider attached. MetLife may from time
to time make other Separate Accounts available to the Policyholder. MetLife will
provide the Policyholder with written notice of all material details including
investment objectives and all charges.


Each Separate Account is established and maintained pursuant to the Insurance
Law of the State of New York.


B. VALUE


The total cash value in the Variable Account is equal to the sum of the
Policyholder's Cash Value in each of the Separate Accounts.


The Policyholder's Cash Value in a Separate Account will be determined by
multiplying the number of units owned by the Policyholder in such Separate
Account by the unit value of such Separate Account. The unit value of the
Separate Account is determined as described in the Exhibits attached to this
Group Policy.


Section 12. RIGHT TO CHANGE ALLOCATION


The Policyholder can change the allocation of future Net Contributions among the
Fixed Account and/or Separate Account(s). The Policyholder must allocate a
minimum amount of Net Contributions to each alternative chosen. Such minimum
amount is on file with the records for the insurance provided under this Group
Policy. Percentages must be in whole numbers. For example, 33 1/3% may not be
chosen. The Policyholder must notify MetLife in writing of a change in the
allocation percentages. The change will take effect on the date MetLife receives
written notice from the Policyholder at MetLife's Home Office or Administrative
Office.


The Policyholder may also change the allocation of the Policy Cash Value. To do
this, the Policyholder may transfer amounts among the Fixed Account and/or the
Separate Account(s) up to four times in a Plan Year without paying a transfer
fee. Any additional transfer will be subject to the Transfer Charge indicated in
the Policy Rider attached.


Transfers must be in either dollar amounts or a percentage in whole numbers. The
minimum amount that may be transferred is the amount indicated in the Policy
Rider attached or, if less, the Cash Value in a Separate Account or the Cash
Value in the Fixed Account.


Transfers to or from any part of the Variable Account are subject to the
following conditions:


(1) Unless MetLife agrees otherwise, no transfer will be made sooner than 10
Business Days after the date MetLife receives the written request of transfer,
or within 10 Business Days after any prior transfer.





--------------------------------------------------------------------------------







(2) Any transfer to or from a Separate Account is subject to any restrictions
set out in the applicable Separate Account Exhibit relating to additions thereto
or withdrawals there from.


(3) If in MetLife's reasonable judgment any transfer would involve the sale of
Separate Account assets for which there is no readily available market, MetLife
will defer the withdrawal of all or part of the transfer amount for such period
as it deems necessary.


(4) Any transfer to or from any part of the Variable Account will be made in
cash.


(5) No transfer to or from any part of the Variable Account will be made on or
after the Discontinuance of the Policy. (See the Discontinuance of the Policy
provision.)


Transfers may be subject to certain restrictions. (See the Restrictions on
Reductions in the Fixed Account provision .)


Section 13. DEATH BENEFIT


A. DESCRIPTION


When MetLife receives satisfactory proof that an Employee whose life is insured
under the Group Policy has died, MetLife will pay to the Policyholder:


The Death Benefit in effect on the life of such Employee at the time of death;


MINUS


The Loan Amount.


The amount of Death Benefit on the life of an Employee is the Specified Face
Amount of Insurance as filed with the records for insurance provided under this
Group Policy, less any Cash Amount taken by the Policyholder. See the Partial
Cash Withdrawal provision. The Death Benefit is composed of two parts - Term
Insurance and an Account Value. The amount of Term Insurance varies depending
upon the amount of the Account Value. The amount of Term Insurance is determined
by subtracting the amount of the Account Value from the amount of Death Benefit.


B. MINIMUM DEATH BENEFIT


Not withstanding any other provision of the Policy, the amount to be paid as a
Death Benefit on each insured's life shall never be less than an amount which
would allow the portion of the policy attributable to such insured life, and the
entire Policy, to be treated as life insurance for federal income tax purposes.
In no event will the Death Benefit be less than the amount calculated by
multiplying the Account Value applicable to the deceased Employee by the
applicable Minimum Death Benefit Factor listed in Section 28 of this Group
Policy based on the deceased Employee's attained age as of the most recent
Anniversary Date.


Section 14. PAYMENTS DURING AN EMPLOYEE'S LIFETIME


A. MATURITY DATE


If an Employee is alive on the Maturity Date as described in the Policy Rider
attached, MetLife will pay to the Policyholder the Account Value applicable to
such Employee minus any Loan Amount.


B. PARTIAL CASH WITHDRAWAL


The Policyholder may request a partial Cash Withdrawal. Only four partial Cash
Withdrawals each Plan Year may be taken without paying a fee. Any additional
partial withdrawals will be subject to the Partial Cash Withdrawal Charge
indicated in the Policy Rider attached. Each partial Cash Withdrawal must be at
least the Minimum Partial Cash Withdrawal indicated in the Policy Rider
attached. The available Cash Surrender Value will be determined as of the date
MetLife receives the request. When a partial Cash Withdrawal is made, it will
reduce the Cash Surrender Value by the amount of the partial Cash Withdrawal.
The withdrawal will be allocated from the Fixed Account and/or any Separate
Account(s) in accordance with the Policyholder's request. If no allocation is
made, the withdrawal will be allocated proportionately from the Fixed Account
and/or any Separate Account(s).







--------------------------------------------------------------------------------





The Maximum Partial Cash Withdrawal during the first Plan Year is the
Policyholder's current Cash Surrender Value less the Plan Deduction due in the
first Plan Year.


The Maximum Partial Cash Withdrawal at any time after the first Plan Year is the
current Cash Surrender Value less the Plan Deductions made for the year
preceding the last Anniversary Date.


Cash Withdrawals from the Fixed Account are subject to certain restrictions.
(See the Restrictions In The Fixed Account provision.)


The total Specified Face Amounts of Insurance on the lives of all Employees
covered under.


This Plan will be concurrently reduced by the total of the amounts withdrawn
above, proportionately for each such Employee. However, the Policyholder may
request that the partial Cash Withdrawal be made on a basis other than
proportionately. MetLife will reduce the Account Values of the affected
Employees in accordance with the Policyholder's request. If the Policyholder
requests that the partial Cash Withdrawal be made other than proportionately for
each Employee covered under This Plan, MetLife will charge the Policyholder an
administrative fee.


C. LOAN


The Policyholder may take a loan as described below. The maximum amount
available is the Cash Surrender Value less the Plan Deductions made for the year
preceding the last Anniversary Date (except in the first Plan Year where the
Plan Deductions due in the first Plan Year will be used) and less interest on
such loan to the next Plan Anniversary Date at the current loan interest rate.
The loan must be for at least the Minimum Loan Amount indicated in the Policy
Rider attached.


The loan will be allocated from the Fixed Account and/or the Separate Account(s)
in accordance with the Policyholder's request. If no allocation is made, the
loan will be allocated proportionately from the Fixed Account and/or the
Separate Account(s). Loans from the Fixed Account are subject to certain
restrictions. (See the Restrictions On Reductions in the Fixed Account
provision.) The Policyholder may request that the loan be made on a basis other
than proportionately. MetLife will reduce the Account Values of the affected
Employees in accordance with the Policyholder's request. If the Policyholder
requests that the loan be made other than proportionately for each Employee
covered under This Plan, MetLife may charge the Policyholder an administrative
fee.


Loan interest is charged at an adjustable interest rate. This rate will never be
more than the maximum permitted by law and will not change more often than once
a year on the Anniversary Date.


The rate of interest MetLife sets for a Plan Year may not exceed a maximum limit
which is the higher of:


(a) The Published Monthly Average for the calendar month ending 2 months before
the Anniversary Date at the beginning of the Plan Year; or


(b) The Guaranteed Interest Rate, plus 1%.


The Published Monthly Average means:


(a) Moody's Corporate Bond Yield Average-Monthly Average Corporates, as
published by Moody's Investors Service, Inc. or any successor to that service;
or


(b) if that average is no longer published, a substantially similar average,
established by regulation issued by the insurance supervisory official of the
state in which the Group Policy is delivered.


If the Published Monthly Average rate is erroneously reported, the corrected
rate will be used.


If the maximum limit for a Plan Year is at least 112% higher than the rate set
for the previous Plan Year, MetLife may increase the rate to no more than that
limit. If the maximum limit for a Plan Year is at least 1/2% lower than the rate
set for the previous Plan Year, MetLife will reduce the rate to at least that
limit.


When a loan is made, the Policyholder will be informed of the initial rate
applicable to that loan. Advance notice will be given to the Policyholder if
there is to be an increase in the rate applicable to an existing loan.







--------------------------------------------------------------------------------





Loan interest is due on each Anniversary Date. Interest not paid when due will
be deducted proportionately from the Cash Surrender Value in the Fixed Account
and/or the Separate Account(s) and will be transferred to the Policy Loan
Account. The amount transferred will be treated as an increase to the loan and
will be subject to applicable interest rates.


D. LOAN REPAYMENT


The Policyholder may repay all or part (but not less than the Minimum Loan
Repayment indicated in the Policy Rider attached) of a loan while the insurance
is in force. MetLife must be notified if the payment is intended as a loan
repayment. Otherwise, it will be treated as a Contribution. Loan repayments on
loans made on a proportionate basis will be allocated in the same manner as Net
Contributions. Loan repayments on loans made on other than a proportionate basis
will be allocated as directed by the Policyholder.


Failure to repay a loan or to pay loan interest will not result in
Discontinuance Of The Policy unless the Cash Surrender Value is less than the
Plan Deduction due. In that case, the provisions in Failure Of The Policyholder
To Make Contribution Payments will apply.


If a loan amount is deducted from the Fixed and Separate Accounts applicable to
a specific Employee, failure to repay the loan or loan interest will not result
in the termination of such Employee's coverage unless the Cash Surrender Value
applicable to such Employee is less than the Plan Deduction due for that
Employee.


E. EFFECT OF A LOAN ON THE CASH SURRENDER VALUE


When the Policyholder takes a loan, the Cash Surrender Value in the Separate
Account(s) equal to the portion of the policy loan allocated to such Separate
Account(s), will be transferred to the Policy Loan Account. The Cash Surrender
Value in the Fixed Account equal to the portion of the policy loan allocated to
that Account will also be transferred to the Policy Loan Account. A
proportionate amount of the loan will be applicable to the Fixed and Separate of
each Employee who is covered under This Plan. If a loan amount is deducted from
the Fixed and Separate Accounts of a specific Employee, the amount of the policy
loan applicable to such Employee will be transferred to the Policy Loan Account
of that Employee. Amounts in the Policy Loan Account will be credited with
interest at the rate MetLife sets. That rate will be based on the rate charged
on policy loans, less expenses for such loans, but will never be less than the
Guaranteed Interest Rate for the Fixed Account. Interest credited to amounts in
the Policy Loan Account will be allocated at least once a year among the Fixed
Account and the Separate Account(s) in the same proportions as Net Contributions
are then being allocated.


F. DEFERMENT


MetLife reserves the right to defer calculation and payment in the following
circumstances:


1. If insurance is in force with a portion of the Cash Surrender Value in a
Separate Account, it will generally not be practical to determine the investment
experience of such Separate Account during any period when the New York Stock
Exchange is closed for trading, or when the Securities and Exchange Commission
restricts trading or determines that an emergency exists. In such a case and
with respect to such Separate Account, MetLife reserves the right to defer: (a)
a change in the allocation among the Separate Accounts; and (b) payment of (i) a
Cash Withdrawal, (ii) policy loans and (iii) the Death Benefit.


2. If insurance is in force with a portion of the Cash Surrender Value in the
Fixed Account, MetLife may defer paying a Cash Withdrawal from the Fixed Account
for up to 6 months from the date MetLife receives a request for payment. If
MetLife delays payment for 30 days or more, interest will be paid at a rate not
less than 3% a year.


3. MetLife may delay making a loan from the Fixed Account for up to 6 months
from the date a loan is requested.


G. RESTRICTIONS ON ACCOUNT REDUCTIONS


The maximum reduction in the portion of the Policy Cash Value in the Fixed
Account due to any combination of loans, cash withdrawals or transfers by the
Policyholder during a Plan Year is limited to the Maximum Fixed Account
Reduction Percentage indicated in the Policy Rider multiplied by the Policy Cash
Value in the Fixed Account at the beginning of such period; however, a different
maximum fixed account reduction percentage may be used if agreed upon by MetLife
and the Policyholder.







--------------------------------------------------------------------------------





Section 15. POLICYHOLDER'S GENERAL RIGHTS


These are the Policyholder's general rights with respect to coverage on
Employees' lives under the Group Policy, subject to the provisions of this Group
Policy:


(a) Right to discontinue coverage;
(b) Right to make Cash Withdrawals;
(c) Right to obtain loans;
(d) Right to pay contributions;
(e) Right to select and to change the allocation of Net Contributions and to
transfer the Policy Cash Value between the Fixed Account and the Variable
Account.


Section 16. RECORDS TO BE MAINTAINED


Records which relate to the insurance under this Policy will be maintained. Such
records will include at least the following:


(a) The names and ages of all Employees who are insured.
(b) The amount of insurance in force on each Employee.
(c) The effective date of each Employee's insurance.
(d) The effective date of any change in an amount of an Employee's insurance.
(e) The Policyholder's allocation of Net Contributions.


Such records will be maintained by MetLife; the records may, with the consent of
MetLife, be maintained by the Policyholder.


Section 17. INFORMATION TO BE FURNISHED


The Policyholder will furnish to MetLife all of the information which MetLife
may reasonably require with regard to the matters which relate to the insurance.
The Policyholder will allow MetLife to inspect all documents, books and records
of the Policyholder which relate to the insurance or to the contributions.


Section 18. ENTIRE CONTRACT


This Policy including all Policy Riders and Exhibits attached hereto, and the
application of the Policyholder constitute the entire contract between the
parties. A copy of the application is attached to this Policy.


Section 19. INCONTESTABILITY; STATEMENTS


Any statement made by the Policyholder or by an Employee will be deemed a
representation and not a warranty. No such statement will avoid the insurance or
reduce the benefits under this Policy or be used in defense to a claim under
this Policy unless it is contained in a written application. No such statement
of the Policyholder will be used at all after two years from the Date of Issue.


No such statement made by an Employee which relates to insurability will be used
in contesting the validity of the insurance with respect to which such statement
was made or to reduce the benefits unless the conditions listed in items (1) and
(2) below have been met:


(1) The statement must be contained in a written application which has been
signed by the Employee.
(2) A copy of the application has been furnished to the Employee or to the
Policyholder.


No such statement of the Employee will be used at all after such insurance has
been in force prior to the contest for a period of two years during the lifetime
of the person to whom the statement applies.


Section 20. MISSTATEMENT OF AGE


In the case of the misstatement of the age of an Employee, an adjustment of the
Death Benefit will be made, if appropriate. The adjusted Death Benefit will be
that which the Plan Deductions paid would have provided at the correct age.







--------------------------------------------------------------------------------





Section 21. CHANGES IN THE POLICY


No change in this Policy will be valid unless it is approved by an authorized
officer of MetLife. Each such change must be evidenced by an amendment signed by
both the Policyholder and by MetLife or by an endorsement signed by MetLife.


No agent may make a change in this Policy or waive any of its provisions.


Section 22. CHANGES IN POLICY COST FACTORS


Policy cost factors are interest rates, cost of term insurance rates, expense
charges and administrative charges. Changes in policy cost factors will be by
class and based on changes in future expectations for such elements as
investment earnings, mortality, persistency, expenses and taxes. Any change in
policy cost factors will be determined in accordance with procedures and
standards on file, if required, with the insurance supervisory official of the
jurisdiction in which the Group Policy is delivered. Policy cost factors for
in-force insurance coverage will be reviewed at least once every five years to
determine whether an adjustment in policy cost factors should be made.


Section 23. REPORTS


Each year, MetLife will send the Policyholder a report showing the current death
benefit, Cash Surrender Value, and any outstanding policy loans.


It will also show the amount and type of credits to and deductions from the Cash
Surrender Value during the past policy year.


The report will also include any other information required by the insurance
supervisory official of the jurisdiction in which the Group Policy is delivered.


MetLife will also provide any reports required pursuant to the Federal
Securities laws or any regulations thereunder.


Upon payment of a fee determined by MetLife, the Policyholder may request
MetLife to prepare any special reports.


Section 24. RIGHT TO CHANGE THIS POLICY


MetLife reserves the right to make changes in this Group Policy in order to
continue to qualify this coverage with respect to each Employee as life
insurance under the Internal Revenue Code Section 7702 or successor law. MetLife
will give the Policyholder written notice of any such change.


MetLife also reserves the right to make certain changes if, in its judgment,
they would best serve the interests of the Policyholder. Any changes will be
made only to the extent and in the manner permitted by applicable laws. Also,
when required by law, MetLife will obtain approval of the changes from the
Policyholder and the approval of any appropriate regulatory authority.


Examples of the changes MetLife may make include:


To operate the Separate Accounts in any form permitted by law.
To take any action necessary to comply with or obtain and continue any
exemptions from the Investment Company Act of 1940.
To transfer in cash any assets in a Separate Account to another Separate Account
or to one or more Separate Accounts, or to MetLife's general account; or to add,
combine, or remove Separate Accounts.
To change the way MetLife assesses charges.
To make any other necessary technical changes in this Group Policy in order to
conform with any action this provision permits MetLife to take.


If any of these changes result in a material change in the underlying
investments of a Separate Account, MetLife will notify the Policyholder of such
change. If the Policyholder has funds allocated to that Separate Account, the
Policyholder may then make a new choice of Separate Accounts.







--------------------------------------------------------------------------------





Section 25. TERMINATION OF AN EMPLOYEE'S COVERAGE


The insurance on the life of an Employee will terminate on the earliest of these
dates:


(a) The date of Discontinuance of the Policy.
(b) The date the Employee dies.
(c) The Maturity Date as described in the Policy Rider attached.
(d) The Monthly Date after the Policyholder requests to terminate the Account
Value applicable to that Employee.


Section 26. DISCONTINUANCE OF THE POLICY


MetLife will have the right to discontinue this Group Policy at the end of the
grace period. (See Failure Of The Policyholder To Make Contribution Payments.)
Notice, in writing, that this Policy is to be discontinued must be given to the
Policyholder by MetLife. The notice must be given at least sixty days prior to
the last day of the grace period.


The Policyholder will have the right to discontinue this Policy. Notice, in
writing, that this Policy is to be discontinued must be given to MetLife by the
Policyholder. The notice must be given at least sixty days prior to the date
this Policy is to be discontinued.







--------------------------------------------------------------------------------





If this Policy is discontinued. the Cash Surrender Value minus a pro-rata share
of any Plan Deduction which has not been made in the current Plan Year will be
payable by MetLife to such Policyholder as follows:


(a) If any of the Policy Cash Value is in a Separate Account, MetLife will pay
the Cash Surrender Value of such Account. If in MetLife's reasonable judgment
any such payment would involve the sale of Separate Account assets for which
there is then no readily available market, MetLife will defer all or a portion
of such payment for such time as it deems necessary.


(b) If any of the Policy Cash Value is in the Fixed Account, MetLife will pay,
over the Cancellation Period indicated in the Policy Rider attached, the Cash
Surrender Value divided into equal monthly installments. If the payout is
delayed in excess of thirty days, MetLife will credit interest on any unpaid
balance at the Payout Interest Rate indicated in the Policy Rider attached.


The Cash Surrender Value will be determined as of the date this Policy is
discontinued.


Section 27. ADDITIONAL PROVISIONS


None.



